TBS INTERNATIONAL PLC & SUBSIDIARIES                    EXHIBIT 10.29

AMENDMENT NO.1 TO
SHIPBUILDING CONTRACT


FOR


CONSTRUCTION OF ONE
MULTI-PURPOSE VESSEL


(HULL NO.NYHS200725)




This AMENDMENT NO. 1 TO SHIPBUILDING CONTRACT, is entered into this 27th day of
June, 2007, by and between SUNSWYCK MARITIME CORP., a corporation organized and
existing under the laws of the Marshall Islands, having its registered office at
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH96960 (hereinafter called the "BUYER") on one part; and CHINA COMMUNICATIONS
CONSTRUCTION COMPANY LTD, a corporation organized and existing under the laws of
the People's Republic of China, having its registered office at No.C88, An Ding
Men Wai Street, Beijing 100011, the People's Republic of China (hereinafter
called "CCCC"),and NANTONG YAHUA SHIPBUILDING CO., LTD., a corporation organized
and existing under the laws of the People's Republic of China, having its
registered office at 1# Hongzha Road, Jiuweigang, Nantong Jiangsu P.C. 226361,
the People's Republic of China (hereinafter called the "BUILDER") on the other
part, CCCC and the BUILDER being hereinafter collectively called the "SELLER"


WHEREAS, BUYER and SELLER entered into a Shipbuilding Contract dated the 24th
day of February (hereinafter called the “Shipbuilding Contract”), for the
construction and delivery of a multi-purpose vessel as more fully described in
the  Shipbuilding Contract, and having BUILDER’S Hull No. NYHS200725, (the
“VESSEL”).


WHEREAS, the Shipbuilding Contract, Article 1.2, provides, in relevant part that
all fees and charges payable to the Classification Society for its services
during the construction of the VESSEL in connection with obtaining the
classification and relevant statutory certification shall be for the account of
the SELLER (such fees and charges hereinafter called “Classification Fees”), and


WHEREAS, BUYER and SELLER have agreed that BUYER will pay, on behalf of SELLER,
the invoices presented by the Classification Society and approved by BUYER and
SELLER for Classification Fees, when due, but only up to a maximum amount of
US$175,000, and that consequently the price of the VESSEL will be reduced by
such payments,


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, BUYER and SELLER hereby agree as follows:


A.  
The sixth paragraph of Article 1.2 of the Shipbuilding Contract is hereby
amended to read as follows:



All fees and charges incidental to the Classification Society and to comply with
the rules, regulations and requirements defined in this Contract as well as
royalties, if any, payable on account of the construction of the VESSEL shall be
for the account of the SELLER, except as otherwise provided and agreed
herein.  Notwithstanding the fact that such fees, charges and royalties shall
remain for the account of SELLER, BUYER will pay the invoices presented by the
Classification Society and approved by BUYER and SELLER for such fees, when due,
up to a maximum amount of US$175,000.00. The key plans, materials and
workmanship entering into the construction of the VESSEL shall at all times be
subject to inspections and tests in accordance with the rules and regulations of
the Classification Society.


B.  
Article 2.3(d) of the Shipbuilding Contract is amended as follows:



(d) 4th Instalment:


The sum of United States Dollars six million eight hundred twenty-five (US$
6,825,000) only, shall become due and payable and be paid within five (5) New
York business days of the receipt by the BUYER of a telefax notice from the
SELLER attaching a Stage Certificate in the form of the draft attached as
Exhibit “D”, countersigned by the Classification Surveyor, certifying that the
VESSEL has been successfully launched.


C.  
Except as expressly provided in this Amendment, all of the terms and conditions
of the Shipbuilding Contract shall remain in full force and effect.



D.  
The parties hereto agree that the validity and interpretation of this Amendment
shall be governed by and interpreted in accordance with the laws of England.







In WITNESS WHEREOF, the parties hereto have caused this Contract   to be duly
executed on the day and year first above written.




THE BUYER: SUNSWYCK MARITIME CORP.






By        :  /s/ Martin D. Levin                             
Name      :  Martin D. Levin
Title     :  President




CCCC : CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD.




By        :  [Not legible]                                        
Name   :  [Not legible]                                        
Title     :  
Witness   : CCCC SHANGHAI EQUIPMENT ENGINEERING CO., LTD




THE BUILDER: NANTONG YAHUA SHIPBUILDING CO., LTD.




By        :  [Not legible]                                        
Name   :  [Not legible]                                        
Title     :
Witness   :
 
 